As filed with the Securities and Exchange Commission on December 9, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22358 City National Rochdale Structured Claims Fixed Income Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2015 Item 1. Reports to Stockholders. City National Rochdale Structured Claims Fixed Income Fund (CNRSCFIF) Annual Report September 30, 2015 Dear Fellow Shareholders, The City National Rochdale Structured Claims Fixed Income Fund ("CNRSCFIF" or the "Fund") offers an opportunity for portfolio diversification through an investment in a pool of structured legal settlements with an investment objective that seeks safety of principal and above average current income. The Fund is collateralized by a note secured by cash flows from a diversified pool of annuities, purchased to cover structured legal settlements that have been acquired through a formal legal process from the claimants. Investment returns are generated by the interest income of cash flow payments received from each underlying annuity. While we see a modestly improving US economy, with modestly increasing GDP growth and we also continue to have uncertainty about the future path of U.S. fiscal policy. Global fixed income interest rates remain at very low levels on the short end of the curve, and while we finally seem to be close to the point where there will be an increase in short term rates, it has been clearly articulated, this will be a slow and extended period.Regardless of the direction of rates, yields around the globe remain astronomically low.Italy, France, and Spain all currently have lower yields than the US Treasury for 10 year note (2.06% as of 9/30/2015). With rates around the globe so low and central banks so accommodative, as well as concerns similar to the early part of 2013, associated with the tapering of the Government bond purchasing program by the Federal Reserve, there is potential volatility in the fixed income market. The fundamentals across numerous fixed income sectors remain relatively sound, and the challenge for investors against this uncertain backdrop is how to earn more from their fixed income portfolios without taking on too much risk. In our minds, U.S. Treasuries, although nominally safe, are paying too low of a yield due to the policy actions taken by the Federal Reserve. The alternative continues to require taking more credit risk at a time when economic growth, while improving, remains uncertain. In light of this, we believe the expected stability and known values of CNRSCFIF’s cash flows make the Fund an ideal fixed income investment for such uncertain times. Compared to equivalent fixed income securities, the yield from CNRSCFIF provides above average levels of current income with low volatility and strong credit quality. In addition, although we do not see inflation as being a significant risk over the next 12 months, should it occur, a solid income producing investment like CNRSCFIF is likely to generate a relatively good yield, even after inflation.The strategy continues to collect cash flows as expected from the launch of the vehicle, and underlying market values of asset pool are adjusted for the current interest rate environment. Overall, the advantage of CNRSCFIF lies in preservation of principal, reliability of cash flows, and the high yield it brings to a portfolio. The Fund is backed by well-diversified, investment grade insurance companies, which are, in our view, highly secured. Furthermore, we believe during volatile equity market periods, such as we are currently experiencing, the addition of non-equity, non-traditional investments has the added benefit of providing significant diversification value to a portfolio. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF Chief Executive Officer & President City National Rochdale LLC 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com Important Disclosures Performance quoted represents past performance and is unaudited. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9800. Please read it carefully before investing. RIM Securities LLC is an affiliated broker dealer for City National Rochdale LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale LLC and are subject to change without notice at any time. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investment strategies, there are risks associated with its implementation. Applicable risks include, but are not limited to, market risk, inflation risk, credit risk, and government policy risk. There is no guarantee that investment objectives will be met and the entire investment may be lost. City National Rochdale Structured Claims Fixed Income Fund is considered a long term investment with limited liquidity and should not be invested in by investors whose objectives conflict with these characteristics. The limited liquidity of the Fund, due to the absence of a public market and a current investor’s limited transfer options to other investors, results in the lack of available market prices during the life of the Fund. Valuation will be provided as detailed in the Private Offering Memorandum and may be inaccurate and may also affect the value and expenses of the Fund. The Fund invests in a single issuer note, making it a non-diversified fund and more susceptible than a diversified fund to any single economic, financial, insurance industry, political or regulatory occurrence that may affect annuities, insurance companies or the Special Purpose Entity (“SPE”) structure. Performance and likelihood of future payments depend on factors such as the business standing of the SPE and its affiliates, the insurance companies, ratings of the insurer, federal and state regulation as well as human error during the transfer process. 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com City National Rochdale Structured Claims Fixed Income Fund, LLC Annual Report September 30, 2015 City National Rochdale Structured Claims Fixed Income Fund, LLC Annual Report September 30, 2015 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Net Assets 2 Statement of Operations 3 Statement of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 13 Financial Highlights 14 Investment Breakdown 15 Manager and Officer Information Additional Information REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Managers and Members of City National Rochdale Structured Claims Fixed Income Fund, LLC We have audited the accompanying statement of net assets of City National Rochdale Structured Claims Fixed Income Fund, LLC (the “Fund”) as of September 30, 2015, and the related statements of operations and cash flows, changes in members’ capital and financial highlights for the year then ended.The financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit.The statement of changes in members’ capital for the year ended September 30, 2014 and the financial highlights for the years ended September 30, 2014 and 2013 were audited by other auditors whose report dated November 26, 2014 expressed an unqualified opinion on that statement of changes in members’ capital and those financial highlights.The financial highlights for the years ended September 30, 2012 and 2011 were audited by other auditors whose report dated November 29, 2012 expressed an unqualified opinion on those highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.Our procedures included confirmation of investments as of September30, 2015 by correspondence with the custodian.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of City National Rochdale Structured Claims Fixed Income Fund, LLC as of September 30, 2015, and the results of its operations, its cash flows, the statement of changes in members’ capital and financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Philadelphia, Pennsylvania November 24, 2015 City National Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF NET ASSETS September 30, 2015 ASSETS: Investments in Securities: 100.9% Promissory Note: 99.3% Crescit Eundo Finance I, LLC Note, 8.10%, Series 2009-A, $ due February 15, 2040; (1) (2) at fair value (cost $28,416,656) Short-Term Investments: 1.6% First American Government Obligations Fund, 0.01% (3) (cost $466,598) Total Investments in Securities (cost $28,883,254) (4) Interest receivable Prepaid expenses Total assets LIABILITIES: Distribution payable Payable to Adviser Payable to directors Accrued expenses and other liabilities Total liabilities NET ASSETS $ ANALYSIS OF NET ASSETS Paid in Capital Unrealized Appreciation TOTAL MEMBERS' CAPITAL $ Capital Units outstanding (Unlimited number of Units authorized, no par value) Net asset value price per Unit (net assets/Units outstanding) $ Illiquid restricted security. Fair valued by Valuation Committee as delegated by the Fund's Board of Managers. 7-day yield. Tax cost of investments is the same. The accompanying notes are an integral part of these financial statements. 2 City National Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF OPERATIONS For the Year Ended September 30, 2015 INVESTMENT INCOME: Interest Income $ EXPENSES: Advisory fees Affiliated service fees Fund accounting and fund administration fees Legal fees Audit and tax fees Board of managers fees Insurance expense Custody fees Other Total Expenses Net Investment Income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net change to fair value of promissory note ) Net Increase in Members' Capital Resulting From Operations $ The accompanying notes are an integral part of these financial statements. 3 City National Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Year Ended Year Ended September 30, 2015 September 30, 2014 FROM OPERATIONS Net investment income $ $ Net change in fair value of promissory note ) ) Net Increase in Members' Capital Resulting From Operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From return of capital ) ) Total Distributions to Members ) ) Net Decrease in Members' Capital ) ) MEMBERS' CAPITAL Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 4 City National Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF CASH FLOWS For the Year Ended September 30, 2015 CASH FLOW FROM OPERATING ACTIVITIES Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash provided by operating activities: Net change in fair value of promissory note Principal repayment of note receivable Purchases of money market investments ) Redemptions of money market investments Change in operating assets and liabilities: Interest receivable Prepaid expenses ) Payable to member ) Payable to Adviser ) Payable to directors ) Accrued expenses and other liabilities Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Distributions ) Net cash used in financing activities ) Net change in cash and cash equivalents - CASH AND CASH EQUIVALENTS Beginning of year - End of year $ - Supplemental disclosure of non cash financing activities: Decrease in distributions payable The accompanying notes are an integral part of these financial statements. 5 City National Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements September 30, 2015 1. Organization City National Rochdale Structured Claims Fixed Income Fund, LLC (the "Fund") is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified, management investment company. The Fund’s investment objective is to seek a steady level of current income with low volatility through investment in promissory notes secured by interests in receivables from insurance companies related to structured settlements. The Fund’s Board of Managers (the “Board”) is responsible for the Fund’s management, including supervision of the duties performed by City National Rochdale LLC, which serves as investment adviser (the “Adviser” of the Fund). Each Shareholder (“Member”) must certify that they are a qualified investor or “accredited investor” under Federal securities law and subscribe for a minimum initial investment in the Fund of $25,000. Brokers selling units may establish higher minimum investment requirements than the Fund and may independently charge transaction fees and additional amounts in return for their services in addition to receiving a portion of the sales charge. The Fund is an illiquid investment and no Member will have the right to require the Fund to redeem its units. The fund commenced operations on February 24, 2010. The existence of the Fund is not expected to be perpetual, but will instead be self-liquidating over time or sold, with an expected life of between seven and fifteen years from inception. 2. Significant Accounting Policies The following accounting policies are in accordance with accounting principles generally accepted in the United States and are consistently followed by the Fund as an investment company. Security Valuation All investments are carried at fair value. The Fund invested substantially all of its investable assets in the 8.10% Fixed Rate Note, Series 2009-A, which is represented by one certificate (“Note”) issued by a special purpose entity, Crescit Eundo Finance I, LLC. The equity in Crescit Eundo Finance I, LLC is held by non-affiliated party. The Board has delegated fair value determinations to the Adviser. The Adviser has formed an internal Fair Value Committee (the “Committee”) to monitor and implement the fair valuation process with respect to the Fund. 6 City National Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements September 30, 2015 Market quotations are not readily available for the Note. The Note is issued by a Special Purpose Entity, which holds interests in a trust that owns a pool of receivables from various insurance companies (the “Annuity Providers”). The receivables are based on and secured by rights to payments pursuant to underlying settlement agreements of legal claims. Except in certain instances of misrepresentations and warranties by the seller of the underlying settlement agreements, the Fund’s right to payment of the Note is secured by the Fund’s interests in the trust and right to receivable payments. A discounted cash flow analysis is used to determine the fair value of the Note on a monthly basis. All future cash inflows are estimated and discounted to arrive at the Note’s fair value. The inputs into the discounted cash flow model are discussed below. The cash flow to the Fund generated by the Note is estimated based on the cash flows projected by the Annuity Providers at the time the Notes were purchased by the Fund. The Committee will adjust such estimated cash flows, if necessary, based on the following types of information obtained by the Adviser: - Information relating to the financial position of the Special Purpose Entity, the trust, and their affiliates. - Information regarding the Annuity Providers (including the credit ratings of the Annuity Providers). - Information regarding the cash flows underlying the settlement receivables from the Annuity Providers. - The occurrence of any significant market or company specific event that may affect any of the foregoing or the structured settlement industry. The discount rate used in the analysis is computed as the total of (i) the current Barclays Capital US Investment Grade Credit Insurance Index (yield-to-worst) (the “Barclays Index”), plus (ii) a liquidity premium adjustment, plus (iii) a credit adjustment. The liquidity premium adjustment is a factor meant to reflect the discount from the Barclays Index rate that would be used by the market in determining the value of the receivable payments from the Annuity Providers in connection with the sale or liquidation of the receivable payments. Based on the historical experience, this factor will normally range from 2% to 4%. Upon acquisition of the Note, the initial liquidity premium adjustment was established at 2.25%. The 2.25% factor is adjusted monthly in the same proportion as the current level of the Barclays Index varies from 5.5%, which is the long-term average of the Barclays Index. 7 City National Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements September 30, 2015 The credit adjustment is a factor meant to reflect the discount that would be used by the market in determining the value of the receivable payments that the Fund is entitled to receive based on the nature and structure of the underlying legal claim settlement agreements. As of September 30, 2015, the Committee has established the adjustment as 0.50%. To the extent the receivables are not collected in a timely basis, or to the extent the trust is unable to secure collection, the Fund is exposed to credit risk from both the underlying insurance companies and the trust. Cash and Cash Equivalents Cash and cash equivalents are stated at face value and comprise cash on hand, deposits held on call with banks, and other short-term highly liquid investments that are readily convertible to cash and subject to an insignificant risk of change in value. The fair value of the money market fund is the net asset value of the mutual fund investment which is calculated on a daily basis. The money market fund is registered and regulated by the SEC. The money market fund invests in government obligations, exclusively in short term U.S. government securities. The money market fund provides for daily liquidity. Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 8 City National Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements September 30, 2015 Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s investments at September 30, 2015: Investment Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Note $
